Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2019

The Court of Appeals hereby passes the following order:

A19D0527. REGINALD CARSON v. THE STATE.

      In 2002, a jury found Reginald Carson guilty of armed robbery, and the trial

court sentenced him as a recidivist to life in prison without the possibility of parole.

We affirmed his conviction and sentence on direct appeal. Carson v. State, 264 Ga.

App. 763 (592 SE2d 161) (2003). In January 2019, Carson filed a Motion to Correct

Void and Illegal Sentence, which the trial court denied in an order entered on April

8, 2019.1 Carson filed this application for discretionary review on June 21, 2019. We

lack jurisdiction.

      An application for discretionary review must be filed within 30 days of entry

of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of

OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for

appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380

SE2d 57) (1989). Carson’s application is untimely, as it was filed 74 days after entry

of the order he seeks to appeal. Accordingly, this application is hereby DISMISSED




      1
       Carson has not submitted a copy of his January 2019 motion, in violation of
Court of Appeals Rule 31 (e).
for lack of jurisdiction. Carson’s “Motion for a Protective Order,” filed in this Court

on July 8, 2019, is DENIED as MOOT.


                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/17/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.